Citation Nr: 9916561	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to May 
1964.  His appeal ensues from a June 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In October 1998, the Board remanded 
this claim to the RO for additional development.


FINDINGS OF FACT

1.  By an unappealed February 1974 decision, the Board denied 
entitlement to service connection for schizophrenia.

2.  Evidence associated with the claims file subsequent to 
the Board's February 1974 decision bears directly, but not 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The February 1974 Board decision, which denied 
entitlement to service connection for schizophrenia, is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1998).

2.  The evidence received since the February 1974 Board 
decision is not new and material, and thus is insufficient to 
reopen a claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim of entitlement to service connection 
for schizophrenia was last considered and denied by the Board 
in February 1974, on the bases that the appellant had a 
mental disorder prior to service that was not aggravated 
therein; that schizophrenia was not incurred in or aggravated 
by service; and that the presumption applicable to 
manifestations of psychosis within one year of service was 
inapplicable because the appellant had less than 90 days of 
active service.  The Board's decision was based on service 
medical records, appellant's statements, and a June 1964 
private hospital summary disclosing a diagnosis of 
schizophrenia. 

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).  The appellant in this case did not file a motion for 
reconsideration of the Board's February 1974 decision, or 
appeal the decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  Thus, the Board's February 
1974 decision is final.  

Once a decision becomes final under 38 C.F.R. §§ 7103, 7104, 
new and material evidence must be submitted to reopen the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that is must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent evidence associated with the claims file since the 
Board's February 1974 decision includes: 1977 to 1998 written 
statements of the appellant; a July 1979 VA hospital summary; 
a September 1970 private hospital summary; and April 1999 
hearing testimony.  The medical evidence shows that the 
appellant was hospitalized for schizophrenia in 1970 and 
1979.  The appellant's written statements and hearing 
testimony reflect that he has received regular treatment and 
occasional hospitalization for schizophrenia since June 1964, 
approximately one month after he was discharged from active 
service.  They also reflect his belief that he had mental 
problems prior to service, as early as high school, which 
were aggravated in service. 

The evidence received since the Board's February 1974 
decision is neither cumulative nor redundant.  However, it 
bears directly, but not substantially upon the specific 
matter under consideration, and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of this 
claim.  The medical evidence establishes that the appellant's 
schizophrenia, which was first diagnosed in June 1964, still 
necessitates treatment and hospitalization.  However, it does 
not establish that the disorder preexisted service and was 
aggravated therein, or that it was incurred in service.  In 
fact, the medical evidence contains no information on the 
etiology of the appellant's schizophrenia.

There simply is no evidence beyond the appellant's 
contentions that his schizophrenia is related to service, 
either by aggravation or incurrence.  As the veteran is a 
layperson with no medical training or expertise, his 
statements, alone, cannot be relied upon to defeat the basis 
of the Board's February 1974 denial.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

In light of the above, the Board finds that no new and 
material evidence has been presented to reopen the previously 
disallowed claim of entitlement to service connection for 
schizophrenia; therefore, the Board's February 1974 decision 
remains final and is not reopened.  That notwithstanding, the 
Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his previously 
denied claim, and to explain why his current attempt to 
reopen his claims fails.  See Graves v. Brown, 9 Vet. App. 
172, 173 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

The appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

